APPLICATION FOR REHEARING
BY THE COURT:
This submission is on an application for rehearing of our recent opinion holding that the appeal should be dismissed for failure to observe Rule VII as to the filing of briefs. It is unusual and almost unprecedented to have an application for reconsideration of action on a motion to dismiss but we recognize that the facts underlying the application, which appear from the affidavit tendered with the application, are also most unusual. They present a condition which calls for the most considerate judgment of the Court. It is not necessary to restate the history in this Court leading up tó the enforcement of Rule VII. We have in many instances .set it forth in reported opinions.
As moving as are the reasons of appellant to vary the Rule, it is our judgment that if they be accepted as good cause *415for failure to file briefs within time the further enforcement of the Rule will fail because of the precedent established.
The work which counsel for appellant has done during the period when his brief was due was prodigious. However, it is not at all unusual for practicing attorneys to be candidates for public office and although the efforts which they put forth may differ greatly, yet if urged by them as good cause for failure to observe Rule VII, it would be next to impossible for this Court to determine when good cause was established.
We regret the necessity of the strict enforcement of the Rule in this case, but feel that the precedent established must be observed. The application for rehearing will be denied.
BARNES, P. J., HORNBECK and GEIGER, JJ., concur.